          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION
GARY LEON WEBSTER                                                        PLAINTIFF
ADC #114018

v.                     No. 3:20-cv-48-DPM
JAMES CONRAD, Manager,
Jonesboro Wal-Mart                                                      DEFENDANT

                          JUDGMENT
     Webster's complaint is dismissed without prejudice.


                                  ~s,i~f=
                               D .P. Marshall Jr.
                               United States District Judge

                                  I ;)_ k. ht v IA/\ y   ,;)..0;)...0
                                                    t
